DISMISS and Opinion Filed January 26, 2022




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-21-01025-CV

                            TIZITA BELAY, Appellant
                                      V.
                           ASHENAFI ESHETU, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-55269-2019

                         MEMORANDUM OPINION
                     Before Justices Myers, Molberg, and Garcia
                              Opinion by Justice Garcia
       Tizita Belay filed a timely notice of appeal, making the appellate record due

on December 27, 2021. When it was not filed, we notified the district clerk and

directed her to file the clerk’s record within thirty days. Several days later, the district

clerk provided written verification that appellant had not paid for the clerk’s record.

       By postcard dated January 4, 2022, we directed appellant to provide us with

written verification she had paid or made arrangements to pay for the clerk’s record.

We cautioned appellant that the failure to provide the requested documentation

within ten days could result in the appeal being dismissed. See TEX. R. APP. P.
37.3(b), 42.3(b), (c). To date, appellant has not responded, and the clerk’s record has

not been filed.

      Under these circumstances, we dismiss this appeal for want of prosecution.

TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE


211025F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TIZITA BELAY, Appellant                      On Appeal from the 296th Judicial
                                             District Court, Collin County, Texas
No. 05-21-01025-CV          V.               Trial Court Cause No. 296-55269-
                                             2019.
ASHENAFI ESHETU, Appellee                    Opinion delivered by Justice Garcia.
                                             Justices Myers and Molberg
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED for want of prosecution.


Judgment entered January 26, 2022




                                       –3–